Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter.  The instant application includes claims concerning a computer implemented method for managing bets (i.e., a process) in claims 2-19 and an apparatus for managing bets (i.e., a machine) in claims 20 and 21.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
A method for managing bets on a gaming system over a network with interfaces of computing devices, the method comprising: 
at a network interface of a computing device of a gaming system, receiving, from a network interface of a computing device of a bettor, data representing a combination group bet from the bettor, the combination group bet having first and second group bets for an event having a set of participants, wherein: 
the first group bet comprises a bet that any one participant from among a first subset of the participants in the event will win the event, and
the second group bet comprises a bet that any one participant from among a second subset of the participants in the event will win the event;
the participants in the first and second subsets left open at the time that the bet is placed, the computing device of the gaming system providing a data representation to a display interface of the computing device of the bettor of a definition by which participants will be allocated to the subsets at a time after the bet is placed, the two subsets to be disjoint from each other, the payout amount for the combination group bet to be based at least in part on the amounts bet on the participants, and whether the winning participant is in one of the subsets, and if so, which subset of participants includes the winning participant; and 
when a winner of the event is identified, by the computing device of the gaming system, transforming data to calculate a payout for the combination group bet, and fixing the payout amounts in memory of the computing device of the gaming system, 
wherein an odds payout for at least one of the group bets is fixed at the time, or substantially at the time, that the group bet is placed; 
receiving, at the computing device of the gaming system, via a betting system interface of a self-serving machine, an electronic message including data representing payment associated 03-6152CIP2-C1_200103_PA2PATENTApplication Serial No.: 16/723,347 Attorney Docket No.: 03-6152CIP2-C1 with the combination group bet, in response to physical activation of payment entry at the self- service machine; 
transmitting, from the computing device of the gaming system, via the betting system interface of the self-serving machine, an electronic command to cause dispense from self-serving machine a printout of payment based on the payout; and 
receiving, at the computing device of the gaming system, via a betting system interface of a self-serving machine, an electronic message including data representing payment associated with the payout, in response to physical activation of payment entry of the printout of payment at the self-service machine.

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including managing personal behavior or relationships that have been identified by the courts as an Abstract Idea because they describe a set of rules.

With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a computer gaming system, computing devices, a memory, a processor, a display interface, a network, a betting system interface, a self-serving machine, a printout, and a network interface it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other networked devices such as generic computers,  slot machines, draw poker machines, lottery vending machines, arcade machines, game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial 

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a computer gaming system, computing devices, a memory, a processor, a display interface, a network, a betting system interface, a self-serving machine, a printout, and a network interface amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry per the applicant’s description (See Applicant’s Specification Pages 11, Lines 18-31; 12, Lines 1-16, Page 13, Lines 20-30). Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.

“[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . .a computer,’ . . . that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132S. Ct. at 1301). In this case, the claims recite a generic computer implementation of the covered abstract idea.
  The remaining presented claims 3-21 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 2 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed June 17th, 2021 have been fully considered but they are not persuasive. 
Commencing on page 10, the Applicant presents that the claimed invention reflects the integration of the presented abstract idea into a practical application through improving the functioning of a computer and/or through the use of particular machine.   In particular, the Applicant presents that limitations directed to the generating of electronic signals to cause the printout of a payment based on the payout and that the inclusion of this payment interface is not a feature of a generic machine but services to define a special purpose machine.  The Applicant cites paragraphs [0028] and [0029] of pre grant publication US 2018/0082394 (which is noted as reasonably reflecting similar disclosure on page 11 of the instant application) describing the use of vouchers for distributing payments to players and further redeemed by player to place additional wagers as supporting improvements of computer performance and additionally as implicitly understood defining a particular machine.
Responsive to the preceding MPEP §2105.05(a)provides various examples of what constitutes an improvement to the functioning of a computer and are generally directed to improvements in the way the computer itself operates.  The use of a “betting system interface” to enable the dispensing and redeeming of payment vouchers does not represent an improvement in the functionality of the computer itself as defined by MPEP §2105.05(a) because the “betting system interface” is a peripheral component that includes “any suitable interface between a client 20 and betting system platform 16” including “tellers” and “non-physical interfaces” as discussed in the Applicant’s 
Similarly to the preceding it is not clear how the use of the “betting system interface” peripheral component can define a particular machine (defined under MPEP §2105.05(b)) as proposed, when the component is distinct from the “computing device”/”client” and includes “any suitable interface between a client 20 and betting system platform 16. (emphasis added)” including “tellers” and “non-physical interfaces” as discussed in the Applicant’s specification (Applicant’s specification Pages 11, 12 & Figure 1).  Alternatively stated, the claimed feature of a “betting system interface” does not fairly support the presence of a particular machine when considered both individually or in combination with the remaining claim limitations because the broad definition of this term reflected in the Applicant’s specification.
Additionally, and in the interest of furthering prosecution it is noted that the use of printed tickets are well-known and conventional techniques for transferring and redeeming payment amounts such as discussed in at least Paragraphs [0005]-[0007] of Oberberger et al (US 2002/0077178).
In view of the preceding, the rejection of claims is respectfully maintained as presented herein above.

Conclusion
The following prior art is made of record and though not relied upon is considered pertinent to applicant's disclosure:


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715   
/DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715